I do not agree that the conversation between one of the plaintiffs and the defendants, although in the presence of the plaintiff Elizabeth's husband, since deceased, was incompetent as being evidence "of or concerning any conversation with, or admission of, a deceased * * * person relative to any matter at issue between the parties." The husband, as far as appears, said nothing and did nothing. The statute excluding evidence by an interested party of or concerning any conversation with or admission of a deceased person should not be extended beyond the reasonably clear application of the words used in the statute. Thaden v. Bagan, 139 Minn. 46, 165 N.W. 864, seems controlling. However, while not incompetent on the ground claimed, this evidence was insufficient as a matter of law to establish any agreement between the husband and his father for a change of beneficiary or for payment of the insurance money to plaintiffs. The evidence does not sustain the verdict, and the reversal of the order appealed from is proper. *Page 582